DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bonn-Miller et. al. (US10213390 B1 published on 02/26/2019, herein referred to as “Bonn-Miller”) as evidenced by Hagerman et. al. (Frontiers in Psychiatry 2018, 9: 564) and Crawford et. al. (Genetics in Medicine 2001; 3(5):359-71).

Bonn-Miller disclose a method of treating one or more behavioral symptoms of Fragile X Syndrome in a subject comprising transdermally administering an effective amount of cannabidiol (CBD) to the subject [Column 2 Line 13-16]. Bonn-Miller disclose that Fragile X Syndrome is the most common inherited intellectual disability in males and a significant cause of intellectual disability in females. It is caused by a mutation in the Fragile X Mental Retardation 1 (FMR1) gene located on the X chromosome results in a spectrum of intellectual disabilities, social anxiety, and memory problems [Column 1 Line 30-39].
In Example 1, Bonn-Miller disclose a 12-week study of 18 patients with Fragile X as confirmed by molecular documentation of FMR1 full mutation [Column 5 Line 47-50].

With regard to claim 2, Bonn-Miller disclose a method of treating one or more behavioral symptoms of Fragile X Syndrome in a subject [Column 2 Line 13].

With regard to claim 3, Bonn-Miller disclose that the one or more behavioral symptoms is selected from the group consisting of general anxiety, social avoidance, compulsive behavior, manic/hyperactive behavior, irritability, lethargy, stereotypy, and inappropriate speech [Column 2 Line 53-57].

With regard to claim 5, Bonn-Miller disclose that the effective amount of CBD can be between about 50 mg to about 500 mg daily [Column 2 Line 20-23].

With regard to claim 6, Bonn-Miller disclose that the effective amount of CBD is initiated at 250 mg daily [Column 2 Line 27].

With regard to claim 7, Bonn-Miller disclose that the effective amount of CBD is initiated at 500 mg daily [Column 2 Line 28].
With regard to claim 8, Bonn-Miller disclose that the CBD can be formulated as a gel or an oil [Column 2 Line 34].

With regard to claims 9 and 10, Bonn-Miller disclose that the CBD can be administered in a single daily dose or in two daily doses [Column 2 Line 30-31].

With regard to claim 11, Bonn-Miller disclose that the CBD can be administered transdermally on the subject 's upper arm and shoulder [Column 3 Line 1-3].

With regard to claim 12, Bonn-Miller disclose that the CBD can be synthetic [Column 3 Line 5].
With regard to claim 13, Bonn-Miller disclose that the CBD can be botanically derived [Column 3 Line 6].

With regard to claim 14, Bonn-Miller disclose transdermally administering an effective amount of cannabidiol (CBD) can reduce an intensity of at least one adverse event or side effect relative to orally administering CBD [Column 3 Line 7-10].

With regard to claim 15, Bonn-Miller disclose that the adverse event or side effect can be a gastrointestinal (GI) adverse event, liver function adverse event, and somnolence adverse event [Column 3 Line 10-13]. Bonn-Miller disclose that the transdermal delivery also avoids the GI tract, lessening the opportunity for GI related adverse events and the potential degradation of CBD by gastric acid into THC, which can be associated with unwanted psychoactive effect [Column 5 Line 5].
While Bonn-Miller do not specifically teach full methylation of the FMR1 gene, as evidenced by Hagerman and Crawford the limitation appears to be met. For example, Hagerman teach:
Two types of mutations are recognized, and each has a different pathophysiological mechanism leading to their corresponding phenotypes. The full mutation, which has >200 CGG repeats in the 5’ untranslated region of FMR1, typically causes methylation leading to silencing of FMR1 such that little or no FMR1 mRNA and FMRP are produced. This leads to Fragile X Syndrome, which is characterized by intellectual disability in 85% of males and 25% of females. The second type of mutation is the premutation, which ranges from 55 to 200 CGG repeats; individuals with the premutation are also called carriers. Only two disorders among premutation carriers have been recognized and named: the fragile X- associated Primary Ovarian Insufficiency (FXPOI) and the fragile X-associated Tremor/ Ataxia Syndrome (FXTAS) [Page 1-2].

Additionally, Crawford teach:
The full mutation allele is the form associated with the fragile X syndrome phenotype. All full mutations identified to date are derived from premutation or full mutation alleles from the previous generation. The full mutation allele leads to hypermethylation and deacetylation of FMR1, which effectively shuts down transcription of the gene [Page 3].


With regard to claim 4, Bonn-Miller teach in Example 1 a 12-week efficacy study of the CBD gel. The primary endpoint for the study was the change in the total score of the ADAMS [Column 5 Line 61-65]. Bonn-Miller teach multiple secondary efficacy endpoints including ABC-FXS, PARS-R, VAS, VLD III, and PedsQL™ [Column 6 Line 49-55].  Bonn-Miller’s results for the primary and secondary endpoints are similar to the primary and secondary endpoints of the instant study, see Tables 1-9. Bonn-Miller do not teach the incorporation of the CGI-I into the study; however, Bonn-Miller use the same method of treatment, same amount of CBD to treat same disorder, Fragile X Syndrome. As such, improvement in CGI-I would appear to also occur.   
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4-10, 12-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of Bonn-Miller et. al. (US10213390 B1 published on 02/26/2019) in view of Hagerman et. al. (Frontiers in Psychiatry 2018, 9: 564) and Crawford et. al. (Genetics in Medicine 2001; 3(5):359-71).

Instant claims 1, recites method of treating one or more symptoms of Fragile X Syndrome in a subject having full methylation of the FMR1 gene, the method comprising transdermally administering an effective amount of cannabidiol (CBD) to the subject.

US10213390B1 recited in claim 1 a method of treating a human suffering from Fragile X Syndrome comprising administering a therapeutically effective amount of synthetic or purified cannabidiol to the human suffering from Fragile X Syndrome to effectively treat the Fragile X Syndrome in the human in need thereof. US10213390B1 recited in claim 8 wherein the cannabidiol is transdermally administered. 

Instant claims 5, 6 and 7 recite the method according to claim 1, wherein the total daily dose of CBD is between about 50 mg and about 500 mg total daily, wherein the total daily dose of CBD is 250 mg, and wherein the total daily dose of CBD is 500 mg.

US10213390B1 recited in claim 3 the method of claim 1, wherein the effective amount of cannabidiol is between about 50 mg and about 500 mg total daily. 

Instant claim 8 recites the method of claim 1, wherein the CBD is formulated as a gel.
US10213390B1 recited in claim 4 the method of claim 1, wherein the cannabidiol is formulated as a gel.

Instant claim 9 recites the method according to claim 1, wherein the CBD is administered in a single daily dose.

US10213390B1 recited in claim 6 the method of claim 1, wherein the cannabidiol is administered in a single daily dose.

Instant claim 10 recites the method according to claim 1, wherein the CBD is administered in two daily doses.

US10213390B1 recited in claim 7 the method of claim 1, wherein the cannabidiol is administered in two daily doses.

Instant claims 12 and 13 recite the method according to claim 1, wherein the CBD is a synthetic CBD, and wherein the CBD is botanically derived.

US10213390B1 recited in claim 1 a method of treating a human suffering from Fragile X Syndrome comprising administering a therapeutically effective amount of synthetic or purified cannabidiol. 

Instant claim 4 recite the method of claim 1, wherein treating includes improvement in clinical global impression (CGI-I). While US10213390B1 does not teach the incorporation of the CGI-I into the study; however, US10213390B1 teaches the same method of treatment as the instantly claimed invention using the same amount of CBD to treat the same disorder, Fragile X Syndrome. As such, improvement in CGI-I would appear to also occur.   


The patent does not specifically claim treating fragile X syndrome in a subject having   fully methylated FMR1 gene. Moreover, the patent does not specifically teach the specific daily amounts of CBD.  

Hagerman teach:
Two types of mutations are recognized, and each has a different pathophysiological mechanism leading to their corresponding phenotypes. The full mutation, which has >200 CGG repeats in the 5’ untranslated region of FMR1, typically causes methylation leading to silencing of FMR1 such that little or no FMR1 mRNA and FMRP are produced. This leads to Fragile X Syndrome, which is characterized by intellectual disability in 85% of males and 25% of females. The second type of mutation is the premutation, which ranges from 55 to 200 CGG repeats; individuals with the premutation are also called carriers. Only two disorders among premutation carriers have been recognized and named: the fragile X- associated Primary Ovarian Insufficiency (FXPOI) and the fragile X-associated Tremor/ Ataxia Syndrome (FXTAS) [Page 1-2].

Additionally, Crawford teach:
The full mutation allele is the form associated with the fragile X syndrome phenotype. All full mutations identified to date are derived from premutation or full mutation alleles from the previous generation. The full mutation allele leads to hypermethylation and deacetylation of FMR1, which effectively shuts down transcription of the gene [Page 3].

It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to use the CBD gel taught by US10213390B1 to treat the symptoms of Fragile X Syndrome in a subject with full methylation FMR1 gene. One would be motivated to do so with a reasonable expectation of success because US10213390B1 teaches the use of CBD in treating human suffering from Fragile X Syndrome and Hageman and Crawford teach that the symptoms of Fragile X Syndrome resulted from full mutation of FMR1 which leads to methylation of FMR1 gene.
	
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to optimize the 50 mg- 500 mg daily dose of CBD of US10213390B1 to a daily dose of 250 mg or 500 mg of CBD. One would be motivated to do so with a reasonable expectation of success because the optimization of known amounts for known active agents is considered well within the competence level of an artisan of ordinary skill in the pharmaceutical sciences.  Furthermore, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”. See MPEP 2144.05.

Claims 2, 3, 11, 14 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of Bonn-Miller et. al. (US10213390 B1 published on 02/26/2019), as applied above to claims 1, 4-10, 12, and 13 in view of Hagerman and Crawford, in further view of Geoffrey at. al. (GB 2549278 A published on 10/18/2017) and Messenheimer et. al. (WO 2019034985 A1 published on 02/21/2019)

US10213390 B1 recited in claim 1 a method of treating a human suffering from Fragile X Syndrome comprising administering a therapeutically effective amount of cannabidiol to the human suffering from Fragile X Syndrome to effectively treat the Fragile X Syndrome in the human in need thereof.
US10213390 B1 recited in claim 8 the method of claim 1, wherein the cannabidiol is transdermally administered.

US10213390 B1 does not specifically teach a method of treating behavioral symptoms of Fragile X Syndrome, wherein the behavioral symptom is social avoidance. US10213390 B1 does not teach the transdermal administration of CBD gel on the subject’s arm or the lessen of adverse event relative to CBD oral administration of. 

GB2549278A teaches the use of cannabidivarin (CBDV) in the treatment of disorders associated with autism spectrum disorder (ASD) such as Fragile X syndrome (FXS) [0001]. GB2549278A teaches that ASD is a condition that presents in children usually before three years of age and is characterized by a lack of social interaction, communication, interests and problems with behavior [0007].

WO 2019034985A1 teaches a method of treatment of osteoarthritis in a patient comprising transdermal administration of cannabidiol gel [0002]. WO 2019034985A1 teaches that the CBD gel can be applied topically by the patient or caregiver to the patient's upper arm and shoulder [0039].  Moreover, WO 2019034985A1 teaches that transdermal delivery of CBD can have benefits over oral dosing because it allows the drug to be absorbed through the skin directly into the bloodstream. Lastly, WO 2019034985A1 teaches that transdermal delivery avoids first-pass liver metabolism and also avoids the gastrointestinal tract (GI), lessening the opportunity for GI related adverse events and the potential degradation of CBD by gastric acid into THC, which can be associated with unwanted psychoactive effects [0009].

It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to use the CBD gel taught by US10213390B1 to treat the behavioral symptoms of Fragile X Syndrome and transdermally administering the CBD gel on a patient’s arm. One would be motivated to do so with a reasonable expectation of success because GB2549278A teaches the use of CBDV in treating the behavioral symptoms of Fragile X Syndrome and WO2019034985A1 teaches the benefits of transdermal administration of CBD gel over the oral administration.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANAHIL MIRGHANI ALI ABDALHAMEED whose telephone number is (571)272-1242. The examiner can normally be reached M-F 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.M.A./Examiner, Art Unit 1622                                                                                                                                                                                                        

/BRANDON J FETTEROLF/Supervisory Patent Examiner, Art Unit 1622